Case 09-61855-bem         Doc 194     Filed 11/10/20 Entered 11/10/20 08:50:24              Desc Main
                                     Document      Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


 IN RE:                                            :            CASE NO. 09-61855-BEM
                                                   :
 TODD ANTHONY SHAW,                                :            CHAPTER 7
                                                   :
          Debtor.                                  :
                                                   :


          NOTICE OF PLEADING, DEADLINE TO OBJECT, AND FOR HEARING

          PLEASE TAKE NOTICE that Hays Financial Consulting, LLC (“HFC”) has filed its

 Second Interim Application of Hays Financial Consulting, LLC for Allowance of Compensation

 and Reimbursement of Expenses As Accountants to the Chapter 7 Trustee and related papers [Doc.

 No. 191] with the Court seeking an order granting: (1) allowance of compensation in the amount

 of $12,240.00; (2) allowance of expenses incurred in the amount of $111.00; and (3) Trustee

 authority to pay the allowed fees and expenses.

          PLEASE TAKE NOTICE that S. Gregory Hays, as Chapter 7 trustee in this case

 (“Trustee”), has filed his Second Application of Trustee for Interim Compensation and

 Reimbursement of Expenses and related papers [Doc. No. 192] with the Court seeking an order

 granting: (1) allowance of compensation in the amount of $26,813.09; (2) allowance of expenses

 incurred in the amount of $133.54; and (3) Trustee authority to pay the allowed compensation and

 expenses.

          Pursuant to General Order No. 24-2018, the Court may consider these matters without further

 notice or a hearing if no party in interest files a response or objection within twenty-one (21) days

 from the date of service of this notice. If you object to the relief requested in the fee applications,

 you must timely file your objection with the Bankruptcy Clerk at: Bankruptcy Clerk, U.S.



 15796458v1
Case 09-61855-bem            Doc 194    Filed 11/10/20 Entered 11/10/20 08:50:24                Desc Main
                                       Document      Page 2 of 3



 Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303, and serve a

 copy on the Trustee's attorney, Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street, NW,

 Suite 2100, Atlanta, Georgia 30363, and any other appropriate persons by the objection deadline. The

 response or objection must explain your position and be actually received by the Bankruptcy Clerk

 within the required time.

          Hearings on the fee applications has been scheduled for December 8, 2020 at 10:00 a.m.,

 in Courtroom 1402, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia. If

 an objection or response is timely filed and served, the hearing will proceed as scheduled. If you

 do not file a response or objection within the time permitted, the Court may grant the relief

 requested without further notice or hearing provided that an order approving the relief requested is

 entered at least one business day prior to the scheduled hearing. If no objection is timely filed, but no

 order is entered granting the relief requested at least one business day prior to the hearing, the hearings

 will be held at the time and place as scheduled.

          Given the current public health crisis, hearings may be telephonic only. Please check the

 “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top

 of the GANB Website prior to the hearing for instructions on whether to appear in person or by

 phone.”

          Your rights may be affected. You should read these papers carefully and discuss them

 with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,

 you may wish to consult one.




 15796458v1
Case 09-61855-bem       Doc 194     Filed 11/10/20 Entered 11/10/20 08:50:24   Desc Main
                                   Document      Page 3 of 3



          Dated: November 10, 2020.
                                           ARNALL GOLDEN GREGORY LLP
                                           Attorneys for Trustee

                                           By:   /s/ Michael J. Bargar
 171 17th Street, NW, Suite 2100                 Michael J. Bargar
 Atlanta, GA 30363                               Georgia Bar No. 645709
 404.873-7031                                    michael.bargar@agg.com




 15796458v1
